DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu PG Pub. 2011/0278016 (Xu).

    PNG
    media_image1.png
    480
    641
    media_image1.png
    Greyscale

Regarding claim 1, Xu discloses a circulation sleeve (10) comprising: a housing (26); a mandrel (14) disposed at least partially within the housing (26), the mandrel (14) and the housing (26) together configured to respond to pressure applied to the sleeve from radially outward of the housing by moving the housing (26) to a position relative to the mandrel (14) where a treatment port (18) through a radial wall of the mandrel (14) is exposed outside of the housing (Par. [0013]; illustrated in Fig. 2) and to respond to fluid flow rate within the mandrel (14) to move the housing (26) to a position relative to the mandrel where the treatment port (18) is disposed within the housing (Par. [0012]; illustrated in Fig. 1).
Regarding claim 2, Xu discloses the housing defines a major bore (the bore created between ring 68, shoulder 72, sleeve 28 and tubular 14 which houses the optional biasing member 64; labeled in Fig. 1 above) and  in a portions thereof and a minor bore (80) in a portion thereof.
Regarding claim 3, Xu discloses the mandrel includes an actuation port (76), and an enlarged diameter portion (labeled in Fig. 1 above).
Regarding claim 4, Xu discloses the enlarged diameter portion (labeled in Fig. 1 above) is disposed in sliding relationship with the major bore (labeled in Fig. 1 above) of the housing (Figs. 1-2 illustrate the sliding relationship).
Regarding claim 5, Xu discloses a seal (38) is disposed between the mandrel enlarged diameter portion and the housing major bore. (Fig. 1).
Regarding claim 6, Xu discloses the mandrel (14) further defines a nonenlarged diameter (labeled in Fig. 1 above) portion disposed in sliding relationship with the minor bore.
Regarding claim 7, Xu discloses another seal (30) is disposed between the nonenlarged diameter portion of the mandrel and the minor bore of the housing. (Fig. 1).
Regarding claim 8, Xu discloses the seal (38) and the another seal (30) are of different diameters. (Fig. 1).
Regarding claim 9, Xu discloses the actuation port (76) extends through a radial wall (22) of the mandrel (14) fluidly joining an inside diameter of the mandrel and the major bore of the housing. (Figs. 1-2).
Regarding claim 11, Xu discloses a third seal (34) is disposed between the nonenlarged diameter portion of the mandrel (14) and the minor bore of the housing. (Fig. 1).
Regarding claim 15, Xu discloses a method of performing circulating operations in a wellbore in one trip comprising: running the circulating sleeve (10) as claimed in claim 1 to a target location in the wellbore; taking a wellbore action (pressuring up the annular space 56; Par. [0013]); changing a position of the sleeve (opening port 18; Par. [0013]); taking another wellbore action (pressure from the inside 52 of the tubular 14 through port 76; Par. [0012]); and restoring an initial position of the circulating sleeve (closing port 18; Par. [0012]). (Par. [0012-0014]; Figs. 1-2).
Regarding claim 16, Xu discloses the changing is by one or the other of pressuring on the sleeve from an annulus about the sleeve  (pressuring up the annular space 56; Par. [0013]) or flowing fluid at above a threshold rate through an inside diameter of the mandrel of the sleeve (pressure from the inside 52 of the tubular 14 through port 76; Par. [0012]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Patel US Patent 5,819,853 (Patel).
Regarding claim 10, Xu discloses the treatment port (18) but does not teach a check valve.
Nonetheless, Patel teaches a port (30c2) with a check valve (30a1). (Abstract; col. 2; lines 12-25& col. 6, lines 23-28; Fig. 3).
Thus, it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify the port in Xu with a check valve as taught by Patel for the purpose of creating a one-way flow port.  This would achieve the predictable result of only allow flow through the port in one direction while blocking flow in the opposite direction preventing back flow.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Johnson et al. PG Pub. 2016/0251939 (Johnson).
Regarding claims 12-14, Xu teaches the claimed invention except for an axial assistance system that has a collet and upset profile in which the prolife has an angled surface interactive with the collet.
Nonetheless, Johnson teaches a retainer member (18) that has a tab (18B) that engages with a recess (30).The recess (30)has an angled surface. (Par. [0060]; Fig. 2).
Thus, it would have been obvious to ne having ordinary skill in the art at the time the invention was made to use a collet and tab taught by Johnson on the housing and mandrel of Xu respectfully for the purpose of holding the housing in place until enough force is generated to actuate the housing. This would achieve the predictable result of holding a tool in an open or closed configuration until a threshold force is produced to change the confirmation of the tool by moving a sleeve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676